FILED
                             NOT FOR PUBLICATION                            OCT 12 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



TERRANCE JON IRBY,                               No. 10-35959

               Plaintiff - Appellant,            D.C. No. 2:10-cv-05053-LRS

  v.
                                                 MEMORANDUM *
STEVE SINCLAIR; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Lonny R. Suko, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Terrance Jon Irby, a Washington state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging numerous

constitutional violations in connection with disciplinary sanctions. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000), and § 1915(e), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998).

We may affirm on any ground supported by the record. Trimble v. City of Santa

Rosa, 49 F.3d 583, 584 (9th Cir. 1995) (per curiam). We affirm.

      Dismissal of the Eighth Amendment claims, including those that arose after

Irby commenced the action on May 13, 2010, was proper because Irby failed to

allege that defendants knowingly and unreasonably disregarded an objectively

intolerable risk of harm by denying his requests to be placed in a single cell. See

Farmer v. Brennan, 511 U.S. 825, 846 (1994).

      The district court properly dismissed all of the due process claims relating to

Irby’s confinement in administrative segregation because, absent an allegation of

atypical and significant hardship, such confinement does not implicate a

constitutionally protected liberty interest. See Sandin v. Conner, 515 U.S. 472, 484

(1995) (protected liberty interest arises only when a restraint exceeds an inmate’s

sentence in “an unexpected manner” or imposes “atypical and significant hardship

on the inmate in relation to the ordinary incidents of prison life”); May v. Baldwin,

109 F.3d 557, 565 (9th Cir. 1997) (“[A]dministrative segregation falls within the

terms of confinement ordinarily contemplated by a sentence.”).




                                          2                                    10-35959
      The district court properly dismissed all of the retaliation claims because

Irby’s conclusory allegations fail to state a claim for retaliation. See Pratt v.

Rowland, 65 F.3d 802, 807 (9th Cir. 1995) (prisoner must establish link between

exercise of constitutional rights and allegedly retaliatory action); see also Ove v.

Gwinn, 264 F.3d 817, 821 (9th Cir. 2001) (explaining that “conclusory allegations

of law and unwarranted inferences are insufficient” to avoid dismissal).

      Irby’s remaining contentions are unpersuasive.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, nor arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                            3                                       10-35959